DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis (US 2013/0188686 A1) in view of Peng et al. (US 2014/0355671 A1).

Regarding claim 1, Tourapis disclose a method for encoding a block of a video frame (see fig. 2), the method comprising: generating a prediction residual block (see 204 in fig. 2) for the block; removing frequency information from the prediction residual block to produce a degraded residual block (see 260 in fig. 2); selecting, based only on information associated with 
Although Tourapis discloses removing frequency information, it is noted that Tourapis does not provide the particular wherein the removing is removing of high-frequency information.
However, Peng discloses a bit rate control system wherein it is well-known in the art of reducing resolution is by filtering for removing of high-frequency information (see 256 in fig. 2; e.g. see filtering to remove “high frequency data” in ¶ [0074]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Peng teachings of high frequency filtering into Tourapis resolution update filtering for the benefit of enabling a process to perform the reduced resolution update to increase coding efficiency by reducing the number of bits of an image.

Regarding claims 2 and 15, Tourapis further disclose wherein the high-frequency information is removed from the prediction residual block by steps of an encoder that are different than steps performed by a transform stage of the encoder and by a quantization stage of the encoder (see 260 in fig. 2). 

Regarding claim 3, Tourapis further disclose wherein removing the high-frequency information from the prediction residual block to produce the degraded residual block 

Regarding claims 4 and 13, Tourapis further disclose comprising: recovering the high-frequency information by applying the block-based post filter to a reconstructed block produced using the encoded block (see 262 in fig. 8). 

Regarding claims 5 and 14, Tourapis further disclose comprising: subsequent to recovering the high-frequency information, producing a filtered block using the high-frequency information (see 262 in fig. 8); and using the filtered block to generate a prediction residual for another block of the video frame or for a block of another video frame (see 214 in fig. 8). 

Regarding claims 6, 12 and 18, Tourapis further disclose comprising: decoding the encoded block to produce a decoded block (see 808 in fig. 8); upscaling the decoded block to produce an upscaled block (see 262 in fig. 8); and generating the reconstructed block using the upscaled block (see 214 in fig. 8). 

Regarding claim 7, Tourapis further disclose wherein the one or more syntax elements indicative of the selection of the block-based post filter includes an identifier corresponding to a predefined filter (e.g. see ¶ [0029]). 

Regarding claim 8, Tourapis further disclose wherein the one or more syntax elements indicative on the selection of the block-based post filter includes one or more filter parameters (see Table 1). 

Regarding claim 9, the claim(s) recite analogous limitations to a portion of claim 1, and is/are therefore rejected on the same premise.

Regarding claim 10, the claim(s) recite analogous limitations to claims 1 and 3, and is/are therefore rejected on the same premise.

Regarding claim 11, Tourapis further disclose wherein removing the high-frequency information decreases a bit-cost for encoding the prediction residual block (e.g. see ¶ [0003]). 

Regarding claim 16, the claim(s) recite analogous limitations to a portion of claim 1 but with a decoder (see 800 in fig. 8), and is/are therefore rejected on the same premise.

Regarding claim 17, Tourapis further disclose comprising: storing a filtered block produced using the high-frequency information recovered by applying the block-based post filter (see 218 in fig. 8). 

Regarding claim 20, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Response to Arguments
Applicant's arguments with respect to claims 1-18 and 20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485